[EDITORS' NOTE:  THE PUBLICATION STATUS OF THIS OPINION IS GOVERNED BY WIS. STAT. RULE 809.23(2) AND (3).]
Public schools: Exclusion of child whose presence is harmful: Powersof school board: Formal action: Interference by courts: Burden ofproof.
1. The right of a child of school age to attend the public schools of this state cannot be insisted upon when his presence therein is harmful to the best interests of the school.
2. A board of education which, under the law, had "in all respects the supervision and management of the common schools" of a city, with power to make "rules and regulations for their organization, government or instruction, . . . and the transfer of pupils from one department to another, and generally for their good order and advancement," had power, acting in good faith, to determine that, by reason of his physical condition and ailments, the presence of a boy in school was harmful to the school and to other pupils, and that therefore he should be excluded.
3. Such a determination by a school board should not be interfered with by the courts unless it is shown to have been illegal or unreasonable.
4. Although, in the first instance, the exclusion of the boy from the schools was not the result of action taken at a formal meeting of the board, yet, when the board at a subsequent regular meeting conferred upon the question whether he should be reinstated, and a motion that he be reinstated received no second, this amounted to a determination by the board, acting as such, that he be excluded.
ESCHWEILER, J., dissents.
This is an action of mandamus brought in the municipal court of Langlade county to compel the Board of Education of the City ofAntigo to reinstate and admit petitioner's son to the public schools of said city. From a judgment in favor of the petitioner the defendantBoard of Education appealed.
Merritt Beattie, thirteen years of age on March 27, 1918, son of petitioner, has been a resident of the city of Antigo *Page 232 
since he was two years of age. Merritt has been a crippled and defective child since his birth, being afflicted with a form of paralysis which affects his whole physical and nervous make-up. He has not the normal use and control of his voice, hands, feet, and body. By reason of said paralysis his vocal cords are afflicted. He is slow and hesitating in speech and has a peculiarly high, rasping, and disturbing tone of voice, accompanied with uncontrollable facial contortions, making it difficult for him to make himself understood. He also has an uncontrollable flow of saliva which drools from his mouth on to his clothing and books, causing him to present an unclean appearance. He has a nervous and excitable nature. It is claimed on the part of the school board that his physical condition and ailment produces a depressing and nauseating effect upon the teachers and school children; that by reason of his physical condition he takes up an undue portion of the teacher's time and attention, distracts the attention of other pupils, and interferes generally with the discipline and progress of the school. He did not walk until he was six or seven years of age and did not attend school until he was eight years old. He then entered the first grade of the Antigo public school and continued therein until he was through the fifth grade in 1917. It appears that he is normal mentally and that he kept pace with the other pupils in the respective grades, although the teachers had difficulty in understanding him, and he was not called upon to recite as frequently as the others for the reason that he was slow in speech, requiring more time for him to recite than the other pupils. The city of Antigo maintains a day school under sec. 41.01, Stats., "for the instruction of deaf persons or persons with defective speech." In the fall of 1916 he was placed by the school authorities in this department. He remained there five weeks, when he was transferred to the Fourth Ward public school. During the school year of 1916 and 1917 a representative of the state department of public instruction visited the Antigo *Page 233 
schools. The boy Merritt came under her observation and she protested against his being in the public schools and suggested that he be placed in the department for instruction of deaf persons or persons with defective speech. Merritt refused to attend this department, in which he was upheld by his parents and family. At the beginning of the school year in 1917 Merritt presented himself to the Second Ward public school, but on the second day those in charge refused to accept him as a pupil. The matter was taken by the parents to the superintendent of schools and finally laid before the Board ofEducation. On September 13, 1917, the Board of Education had a regular meeting to consider the demand of the petitioner that his son be reinstated and admitted to the public schools. The matter was considered for an hour, during which time one member of the board moved that the boy be reinstated in the schools. This motion did not receive a second, and after some further discussion it was agreed that the matter should be presented to the state superintendent of public instruction. It appears that correspondence followed between the secretary of the school board and the state superintendent upon the question as to whether Merritt should be reinstated, but it does not appear that the state superintendent ever definitely advised the school board upon the subject and the school board never reinstated the boy. As above stated, the petitioner brought this action to compel his reinstatement. The case was tried before a jury. A general verdict in favor of the petitioner was returned.
The right of a child of school age to attend the public schools of this state cannot be insisted upon when *Page 234 
its presence therein is harmful to the best interests of the school. This, like other individual rights, must be subordinated to the general welfare. It will be conceded, we think, that the foregoing statement of facts presents a fair question as to the effect of the boy's presence upon the school and the individual pupils attending the same. The question then arises as to what body or tribunal is vested with the authority of determining the question. The trial court seemed to be of the opinion that, while such authority rested with the school board in the first instance, its action in that behalf was reviewable by a jury and subordinate to the jury's opinion thereon, as indicated by its charge to the jury to the effect that "It is incumbent upon the defendant to prove to you the needfulness of the rule in denying Merritt Beattie the privileges of the graded school by a fair preponderance of the evidence." The power of the school board in the premises is set forth in sub. 5, sec. 101, ch. 197 (vol. II), Laws 1889, as follows:
"To have in all respects the supervision and management of the common schools of said city, and from time to time, to make, alter, modify and repeal as they may deem expedient. rules and regulations for their organization, government or instruction, . . . and the transfer of pupils from one department to another, and generally for their good order and advancement."
The situation here presented aroused the power of the board under that provision of law. Having acted, its determination should not be interfered with by the courts unless it acted illegally or unreasonably.State ex rel. Dresser v. District Board,135 Wis. 619, 116 N.W. 232; Watson v. Cambridge,157 Mass. 561, 32 N.E. 864; Kinzer v. Independent School Dist.129 Iowa, 441, 105 N.W. 686. That it acted legally is without question. That it acted unreasonably cannot be said. The duty confronting the school board was a delicate one. It was charged with the responsibility *Page 235 
of saying whether this boy should be denied a constitutional right because the exercise of that right would be harmful to the school and to the pupils attending the same. He should not be excluded from the schools except for considerations affecting the general welfare. But if his presence in school was detrimental to the best interests of the school, then the board could not, with due regard to their official oaths, refrain from excluding him, even though such action be displeasing and painful to them. The record convinces us that the board took this view of the situation and considered the question with the highest motives and with a full appreciation of its responsibility. There is no suggestion that any of the members were prompted by bad faith or considerations of ill will. The action of the board in refusing to reinstate the boy seems to have been the result of its best judgment exercised in good faith and the record discloses no grounds for the interference of courts with its action.
There is one other question which should be noticed. It is claimed that the school board never acted as a body upon the question of the exclusion of the boy from the schools and that its action is void within the rule "that when a board of public officers is about to perform an act requiring the exercise of discretion and judgment the members must all meet and confer together, or must all be properly notified of such meeting, in order to make the action binding. Individual and independent action, even by a majority of the members of the board, will not suffice." McNolty v. Board of School Directors,102 Wis. 261, 78 N.W. 439. It is true that the exclusion of the boy in the first instance was not the result of the action of the Board ofEducation taken at a formal meeting thereof. However, at its meeting on September 13th the board did meet as a board and conferred upon the question as to whether he should be reinstated. A motion was made that he be reinstated, which motion received no second. This amounted to a refusal on the part of the board, acting as a *Page 236 
board, to permit him to attend the public schools of the city. The point is not well taken.
The action of the school board, unless illegal or unreasonable, is not subject to the interference of the courts, from which it follows that the complaint of the petitioner should be dismissed.
By the Court. — Judgment reversed, and cause remanded with instructions to dismiss the petition.